Citation Nr: 1706366	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  11-28 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of a foreign body in the left arm with ulnar neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to March 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in November 2015.  A transcript of that hearing is of record.  

This matter was previously remanded by the Board in February 2016 in order to obtain all treatment records for the Veteran from the VA Boston Healthcare System, and to schedule the Veteran for a VA examination to ascertain the nature and severity of his service-connected ulnar neuropathy of the left upper extremity.  VA treatment records were associated with the claims file and the Veteran was provided with a VA peripheral nerves examination in March 2016.  As such, the Board finds that there has been substantial compliance with the Board's February 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  


FINDING OF FACT

The Veteran's residuals of a foreign body in the left arm with ulnar neuropathy of the left upper extremity has been manifested by moderate incomplete paralysis of the left ulnar nerve.  





CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for residuals of a foreign body in the left arm with ulnar neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 8516 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA correspondence issued in September 2008 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained and reviewed.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA examinations were conducted in October 2008, September 2013, and March 2016; neither the Veteran nor his representative have argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To the extent that the Board's prior remands directed that the Veteran be provided a new VA examination to determine the current severity of his left upper extremity disability, those directives have been substantially completed.  See Stegall, D'Aries, supra.  

There is no indication in the record that any additional evidence relevant to the issue on appeal is available and not part of the file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

All the evidence in the Veteran's file has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  The Veteran must not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The Veteran is seeking an evaluation for his service-connected left upper extremity disorder, diagnosed as foreign body residuals of the left arm with ulnar neuropathy.  Specifically, he claims that he is entitled to an initial evaluation in excess of 30 percent.  

A distinction is made between the Veteran's major/dominant and minor handedness when rating diseases of the peripheral nerves.  38 C.F.R. § 4.69 (2016).  The evidence of record shows that the Veteran is right hand dominant; as such, the Veteran's left arm is designated as his minor arm for the purposes of this decision.

Peripheral nerve disorders affecting the upper extremities are evaluated under the criteria of Diagnostic Code 8511 when there is evidence of paralysis of the middle radicular group.  38 C.F.R. § 4.124a; Diagnostic Code 8511.  Incomplete paralysis of the middle radicular group warrants a 20 percent evaluation for "mild" symptoms involving the minor arm.  Id.  Incomplete paralysis of the middle radicular group warrants a 30 percent evaluation for "moderate" symptoms involving the minor arm.  Id.  Incomplete paralysis of the middle radicular group warrants a 40 percent evaluation for "severe" symptoms involving the minor arm.  Id.  With complete paralysis of the middle radicular group, a 60 percent rating is the maximum rating available for the minor arm.  Id.  Symptoms of complete paralysis are noted to include adduction, abduction, and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected.  Id.    

Peripheral nerve disorders affecting the upper extremities are evaluated under the criteria of Diagnostic Code 8516 when there is evidence of paralysis of the ulnar nerve.  38 C.F.R. § 4.124a; Diagnostic Code 8516.  Incomplete paralysis of the ulnar nerve warrants a 10 percent evaluation for "mild" symptoms involving the minor arm.  Id.  Incomplete paralysis of the ulnar nerve warrants a 20 percent evaluation for "moderate" symptoms involving the minor arm.  Id.  Incomplete paralysis of the ulnar nerve warrants a 30 percent evaluation for "severe" symptoms involving the minor arm.  Id.  With complete paralysis of the ulnar nerve, a 50 percent rating is the maximum rating available for the minor arm.  Id.  Symptoms of complete paralysis are noted to include the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; and flexion of wrist weakened.  Id.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2014).  The term "incomplete paralysis," indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, Disease of the Peripheral Nerves.  

Although words such as "mild," "moderate," "severe" and "pronounced" are not defined in the Rating Schedule, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2014).

Here, the Veteran was  provided with a VA peripheral nerves examination in October 2008, at which time he was diagnosed as having chronic ulnar neuropathy on the left, status post penetrating metallic object wound in the left arm at the
left elbow area with retained metallic fragments in the region.  The examiner noted that a February 2001 electromyography (EMG) examination showed left-sided ulnar neuropathy across the left elbow with no evidence of denervation and re-enervation.  In addition, X-rays of the left elbow showed retained metallic fragments.  Cranial nerve examination was entirely within normal limits, with full extraocular movements with no nystagmus.  Motor examination was entirely within normal limits except for the left hand, where there was evidence of mild-to-moderate weakness of intrinsic hand muscles and mild wasting of the first interosseous muscle on the left.  There was also weakness of the deep flexors of fingers 4 and 5 on the left.  The flexor carpi ulnaris was also mildly weak.  Upon sensory examination, the Veteran was also within normal limits with the exception of the left hand, in which there was a decreased sensation to all modalities over the territory supplied by the ulnar nerve which includes fingers 4 and 5.  Deep tendon
reflexes were absent in the upper left extremity.  

The Veteran was again provided with a VA peripheral nerves conditions examination in September 2013.  However, this examination focused on symptomatology of the right upper extremity and the left lower extremity.  With respect to the left upper extremity, the examination report indicated that, "The patient had no complaints regarding his L arm/ulnar neuropathy."  Upon examination, there was no evidence of pain, paresthesias, dysesthesias, or numbness in the left upper extremity.  Muscle strength testing revealed normal strength in the left elbow and wrist, as well as normal strength in grip and pinch movements.  There were normal reflexes in the left bicep and triceps.  Sensory examination revealed normal sensation testing for light touch in the left shoulder, forearm, hand, and fingers.  Although mild, incomplete paralysis of the left ulnar nerve was noted, the examiner indicated that the Veteran did not have any complaints regarding his left arm/existing ulnar neuropathy, and that this problem was stable at the time.

The Veteran was provided with his most recent VA peripheral nerves conditions examination in March 2016, at which time he was diagnosed as having left ulnar neuropathy.  The Veteran subjectively reported constant pain of the left upper extremity which was moderate in nature, intermittent pain of the left upper extremity which was moderate in nature, paresthesias and/or dysesthesias of the left upper extremity which was moderate in nature, and numbness of the left upper extremity which was mild in nature.  Muscle strength testing revealed normal strength in the wrist, as well as normal grip and pinch strength.  There was no evidence of muscle atrophy.  Sensory examination revealed decreased sensation testing for light touch in the left forearm, hand, and fingers.  There were trophic changes attributable to peripheral neuropathy.  The examiner described the Veteran's incomplete paralysis of the left ulnar nerve as "moderate" in nature.  There were no other pertinent physical findings, complications, conditions, signs or symptoms related to the Veteran's left ulnar neuropathy.  Finally, the examiner indicated that the Veteran's left ulnar neuropathy impacted his ability to work in that it impacted his ability to perform occupational tasks that required use of the hand and fingers for physical effort such as gripping or grasping, and for fine motor tasks such as typing.  However, the examiner clarified that the condition did not impact his ability to be successful in sedentary job positions that did not involve typing or other fine motor tasks requiring the use of the left hand.  The sensory symptoms were intense enough to be distracting, and thus the condition impacted his ability to be successful at any job position by limiting his ability to focus, concentrate, and interact with others.

Based on a longitudinal review of the record, the Board finds that the Veteran's left upper extremity symptomatology and disability picture is appropriately compensated by the currently-assigned 30 percent evaluation.  A higher evaluation under Diagnostic Code 8516 is not for application because a 30 percent rating is the maximum schedular evaluation under that Diagnostic Code incomplete paralysis of the minor upper extremity.  The evidence of record fails to demonstrate complete paralysis of the ulnar nerve of the minor upper extremity; rather, the VA examinations consistently describe the Veteran's incomplete paralysis of the ulnar nerve, and as merely "mild" or "moderate" in nature.  Id.  Moreover, the Board is of the opinion that Diagnostic Codes 8510, 8511, 8512, 8513, 8514, 8515, 8517, 8518, and 8519 are not applicable in this case.  38 C.F.R. § 4.124a.  In particular, the VA examination reports indicated no abnormalities pertinent to the radial, median, musculocutaneous, circumflex, long thoracic, upper radicular group, or lower radicular group nerves of the left upper extremity.  Moreover, there was no evidence of muscle involvement to warrant an evaluation under a separate diagnostic code.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left upper extremity disorder, the evidence shows no distinct periods of time during the appeal period when manifestations of this disorder varied to such an extent that an evaluation greater than 30 percent would be warranted.  Hart v. Mansfield, 21 Vet. App. at 505.  Accordingly, the Board finds that an evaluation in excess of 30 percent is not warranted.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2016).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

In this case, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular rating assigned herein inadequate.  The Veteran's service-connected residuals of a foreign body in the left arm with ulnar neuropathy of the left upper extremity is evaluated as peripheral nerve disease, the criteria of which are found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.124a, Diagnostic Code 8516.  Throughout the appeal period, the Veteran's residuals of a foreign body in the left arm with ulnar neuropathy of the left upper extremity was manifested by numbness and pain.  When comparing these disability pictures with the symptoms contemplated by the Rating Schedule, the Board finds the Veteran's experiences are contemplated by the evaluation assigned.  Evaluations in excess of those assigned are provided for certain manifestations of such disabilities, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds the criteria for the evaluation assigned more than reasonably describe the Veteran's disability level and symptomatology throughout the pendency of the appeal, and therefore, the schedular evaluation is adequate and no referral is required.   See 38 C.F.R. § 4.124a, Diagnostic Code 8516; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) claim is part and parcel of an increased rating claim when raised by the appellant or the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion, or reasonably indicated by the evidence, and is predicated, at least in part, on the severity of the service-connected disabilities in question.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, it does not appear that the Veteran asserted or that the record indicated that he was totally unemployable as the result including of his service-connected left arm disability.  The March 2016 VA examiner opined that the Veteran's disability did not impact his ability to be successful in sedentary job positions that did not involve typing or other fine motor tasks requiring the use of the left hand.  The Veteran has not asserted otherwise.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.


ORDER

A rating in excess of 30 percent for residuals of a foreign body in the left arm with ulnar neuropathy of the left upper extremity is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


